Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 15, and 29 have been amended. Claims 1, 2, 4-10, 15, 16, 18-23, and 29 remain pending in the application.

Claim Objections
Claims 1, 9, and 23 are objected to because of the following informalities:  
Claim 1: “calculating, in silico, a digital score from the digital omics data, wherein the score is calculated in silico by the sum of” should be “calculating, in silico, a digital score from the digital omics data, wherein the digital score is calculated in silico by the sum of.”
Claim 9: “the score” should be “the digital score.”
Claim 23: “the score” should be “the digital cancer prognosis score.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10, 15, 16, 18-23, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As presently amended claim 1 recites in part:
providing an omics record computer system that includes at least one processor and at least one computer readable memory coupled to the processor and configured to digitally store the omics data for the plurality of cancer-related genes in the at least one memory;
calculating, in silico, a digital score from the digital omics data, wherein the score is calculated in silico …;
associating the digital score … .
However, Applicant’s originally filed specification is devoid of details on a computer system of any kind. There is no disclosure related to a computer system including a processor and memory that is configured to store data. Further, the specification makes no mention of specifically claimed calculations being performed “in silico” or using “digital data.” 
Although Applicant points to [0049]-[0050], [0055] in their Remarks for support of these claim amendments, which do make mention of a server and reducing demands on memory, this is in reference to disclosure in different patent applications not the present disclosure. 
Therefore the presently amended claim language directed toward a omics record computing system including a processor and memory and calculating in silico using digital data a digital score is all considered to be new matter.
Claims 15 and 29 recite substantially similar amendments and thus are rejected under 112(a) as reciting new matter for substantially similar reasons.
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 2, 4-10, 15, 16, 18-23, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 2, 4-10, 15, 16, 18-23, and 29 are drawn to a method for analyzing patient omics data to determine a score and a health status, e.g., a prognosis or treatment outcome, which is within the four statutory categories (i.e., a process). 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A method of analyzing omics data, the method comprising: 
obtaining blood from a patient having or suspected to have a cancer; 
obtaining from the blood omics data for a plurality of cancer-related genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level data; 
providing an omics record computer system that includes at least one processor and at least one computer readable memory coupled to the processor and configured to digitally store the omics data for the plurality of cancer-related genes in the at least one memory;
calculating, in silico, a digital score from the digital omics data, wherein the score is calculated in silico by the sum of (i) counting the number of mutations of cancer-related genes, inflammation-related genes, and DNA-repair genes, (ii) counting changes in methylation or modifications in DNA of cancer-related genes and DNA-repair genes, (iii) counting upregulation or downregulation in expression levels of RNA of cancer-related genes, inflammation- related genes, and DNA-repair genes, (iv) counting the number of tumor- and patient- specific neoepitopes, (v) counting splice variants of cancer-related genes and DNA- repair genes, and (vi) counting changes in length of poly A tail of any cancer-related genes, inflammation-related genes, and DNA-repair genes; and 
associating the digital score with at least one of a health status, an omics error status, a cancer prognosis, a therapeutic recommendation, an effectiveness of a treatment.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data by summing counts of various types of omics data, and associating the score with a health status under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people including following rules or instructions1.
Accordingly, claim 1 describes at least one abstract idea.

Independent claim 15 includes limitations that recite at least one abstract idea.  Specifically, independent claim 15 recites: 
15. A method of determining prognosis of a cancer of a patient, the method comprising: 
obtaining blood from a patient having the cancer; 
obtaining from the blood omics data of the cancer patient for a plurality of cancer genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level; 
providing an omics record computer system that includes at least one processor and at least one computer readable memory coupled to the processor and configured to digitally store the omics data for the plurality of cancer-related genes in the at least one memory;
analyzing, in silico, the digital omics data to obtain a digital cancer prognosis score, wherein the digital cancer prognosis score is calculated in silico by the sum of (i) counting the number of mutations of cancer-related genes, inflammation-related genes, and DNA-repair genes, (ii) counting changes in methylation or modifications in DNA of cancer-related genes and DNA-repair genes, (iii) counting upregulation or downregulation in expression levels of RNA of cancer- related genes, inflammation-related genes, and DNA-repair genes, (iv) counting the number of tumor-specific, patient specific neoepitopes, (v) counting splice variants of cancer-related genes and DNA-repair genes, and (vi) counting changes in length of poly A tail of any cancer-related genes, inflammation-related genes, and DNA-repair genes; and 
providing the prognosis of the cancer based on the digital cancer prognosis score.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data by summing counts of various types of omics data, and associating the score with a health status under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people including following rules or instructions2.
Accordingly, claim 15 describes at least one abstract idea.

Independent claim 29 includes limitations that recite at least one abstract idea.  Specifically, independent claim 29 recites: 
29. A method of predicting an outcome of a treatment for a cancer patient, the method comprising:
obtaining blood from a patient having a cancer; 
obtaining from the blood omics data of the cancer patient for a plurality of cancer genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level; 
providing an omics record computer system that includes at least one processor and at least one computer readable memory coupled to the processor and configured to digitally store the omics data for the plurality of cancer-related genes in the at least one memory;
analyzing, in silico, the omics data to generate a digital cancer gene score, wherein the digital cancer gene score is calculated in silico by the sum of (i) counting the number of mutations of cancer-related genes, inflammation-related genes, and DNA-repair genes, (ii) counting changes in methylation or modifications in DNA of cancer-related genes and DNA-repair genes, (iii) counting upregulation or downregulation in expression levels of RNA of cancer- related genes, inflammation-related genes, and DNA-repair genes, (iv) counting the number of tumor-specific, patient specific neoepitopes, (v) counting splice variants of cancer-related genes and DNA-repair genes, and (vi) counting changes in length of poly A tail of any cancer-related genes, inflammation-related genes, and DNA-repair genes; and 
providing, in silico, a predicted outcome of the treatment based on the digital cancer gene score.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data by summing counts of various types of omics data, and associating the score with a health status under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people including following rules or instructions3.
Accordingly, claim 29 describes at least one abstract idea.

Dependent claims 2, 4-10 and 16, 18-23 include other limitations for example claims 2 and 16 further recite details as to the cancer-related genes, e.g., comprises a neoepitope, claims 4 and 18 further recite details as to the DNA sequence data consisting of, e.g., epigenetic status, claims 5 and 19 further recite details as to the RNA sequence data consisting of, e.g., mRNA sequence data, claims 6 and 20 further recite details as to the RNA expression level data consisting of, e.g., a quantity of RNA transcript; claims 7 and 21 further recite details that the DNA sequence data is obtained from circulating free DNA, claims 8 and 22 further recite details as to the RNA sequence data consisting of, e.g., circulating tumor RNA, claims 9, 10, and 23 further recite details as to calculating the score based on a presence or absence of a mutation in the cancer specific gene, where the presence of the mutation in the cancer-specific gene weighs more than the presence of the mutation in the cancer-related genes; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1 and 15.


2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1, 2, 4-10, 15, 16, 18-23, and 29 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. A method of analyzing omics data, the method comprising: 
obtaining blood from a patient having or suspected to have a cancer; 
obtaining from the blood omics data for a plurality of cancer-related genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level data; 
providing an omics record computer system that includes at least one processor and at least one computer readable memory coupled to the processor and configured to digitally store the omics data for the plurality of cancer-related genes in the at least one memory (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
calculating, in silico, a digital score from the digital omics data, wherein the score is calculated in silico by the sum of (i) counting the number of mutations of cancer-related genes, inflammation-related genes, and DNA-repair genes, (ii) counting changes in methylation or modifications in DNA of cancer-related genes and DNA-repair genes, (iii) counting upregulation or downregulation in expression levels of RNA of cancer-related genes, inflammation- related genes, and DNA-repair genes, (iv) counting the number of tumor- and patient- specific neoepitopes, (v) counting splice variants of cancer-related genes and DNA- repair genes, and (vi) counting changes in length of poly A tail of any cancer-related genes, inflammation-related genes, and DNA-repair genes (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
associating the digital score with at least one of a health status, an omics error status, a cancer prognosis, a therapeutic recommendation, an effectiveness of a treatment (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data by summing counts of various types of omics data, and associating the score with a health status by utilizing a general purpose computer system including a processor and memory that is configured to store data in the memory;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer including a processor and memory configured to store data in the memory. Examiner notes that Applicant’s originally filed Specification does not disclose a computer system of any kind, as discussed above in more detail in the 112(a) rejection of the claims, and therefore does not disclose that the presently claimed “omics record computer system” is anything but a general purpose computer.
Accordingly, claim 1 as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

15. A method of determining prognosis of a cancer of a patient, the method comprising: 
obtaining blood from a patient having the cancer; 
obtaining from the blood omics data of the cancer patient for a plurality of cancer genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level; 
providing an omics record computer system that includes at least one processor and at least one computer readable memory coupled to the processor and configured to digitally store the omics data for the plurality of cancer-related genes in the at least one memory (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
analyzing, in silico, the digital omics data to obtain a digital cancer prognosis score, wherein the digital cancer prognosis score is calculated in silico by the sum of (i) counting the number of mutations of cancer-related genes, inflammation-related genes, and DNA-repair genes, (ii) counting changes in methylation or modifications in DNA of cancer-related genes and DNA-repair genes, (iii) counting upregulation or downregulation in expression levels of RNA of cancer- related genes, inflammation-related genes, and DNA-repair genes, (iv) counting the number of tumor-specific, patient specific neoepitopes, (v) counting splice variants of cancer-related genes and DNA-repair genes, and (vi) counting changes in length of poly A tail of any cancer-related genes, inflammation-related genes, and DNA-repair genes (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
providing the prognosis of the cancer based on the digital cancer prognosis score (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data by summing counts of various types of omics data, and associating the score with a health status by utilizing a general purpose computer system including a processor and memory that is configured to store data in the memory;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer including a processor and memory configured to store data in the memory. Examiner notes that Applicant’s originally filed Specification does not disclose a computer system of any kind, as discussed above in more detail in the 112(a) rejection of the claims, and therefore does not disclose that the presently claimed “omics record computer system” is anything but a general purpose computer.
Accordingly, claim 15 as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

29. A method of predicting an outcome of a treatment for a cancer patient, the method comprising:
obtaining blood from a patient having a cancer; 
obtaining from the blood omics data of the cancer patient for a plurality of cancer genes, wherein the omics data comprise at least one of DNA sequence data, RNA sequence data, and RNA expression level; 
providing an omics record computer system that includes at least one processor and at least one computer readable memory coupled to the processor and configured to digitally store the omics data for the plurality of cancer-related genes in the at least one memory (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
analyzing, in silico, the omics data to generate a digital cancer gene score, wherein the digital cancer gene score is calculated in silico by the sum of (i) counting the number of mutations of cancer-related genes, inflammation-related genes, and DNA-repair genes, (ii) counting changes in methylation or modifications in DNA of cancer-related genes and DNA-repair genes, (iii) counting upregulation or downregulation in expression levels of RNA of cancer- related genes, inflammation-related genes, and DNA-repair genes, (iv) counting the number of tumor-specific, patient specific neoepitopes, (v) counting splice variants of cancer-related genes and DNA-repair genes, and (vi) counting changes in length of poly A tail of any cancer-related genes, inflammation-related genes, and DNA-repair genes (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
providing, in silico, a predicted outcome of the treatment based on the digital cancer gene score (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data by summing counts of various types of omics data, and associating the score with a health status by utilizing a general purpose computer system including a processor and memory that is configured to store data in the memory;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer including a processor and memory configured to store data in the memory. Examiner notes that Applicant’s originally filed Specification does not disclose a computer system of any kind, as discussed above in more detail in the 112(a) rejection of the claims, and therefore does not disclose that the presently claimed “omics record computer system” is anything but a general purpose computer.
Accordingly, claim 29 as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The dependent claims 2, 4-10 and 16, 18-23 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above:
Claims 2 and 16 further recite details as to the cancer-related genes, e.g., comprises a neoepitope (merely further limiting the abstract idea).
Claims 4 and 18 further recite details as to the DNA sequence data consisting of, e.g., epigenetic status (merely further limiting the abstract idea).
Claims 5 and 19 further recite details as to the RNA sequence data consisting of, e.g., mRNA sequence data (merely further limiting the abstract idea).
Claims 6 and 20 further recite details as to the RNA expression level data consisting of, e.g., a quantity of RNA transcript (merely further limiting the abstract idea).
Claims 7 and 21 further recite details that the DNA sequence data is obtained from circulating free DNA (merely further limiting the abstract idea).
Claims 8 and 22 further recite details as to the RNA sequence data consisting of, e.g., circulating tumor RNA (merely further limiting the abstract idea). 
Claims 9, 10, and 23 further recite details as to calculating the score based on a presence or absence of a mutation in the cancer specific gene, where the presence of the mutation in the cancer-specific gene weighs more than the presence of the mutation in the cancer-related genes (merely further limiting the abstract idea).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1, 2, 4-10, 15, 16, 18-23, and 29 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of obtaining a blood sample, determining omics data, e.g., DNA sequence data, from the blood, calculating a score from the omics data by summing counts of various types of omics data, and associating the score with a health status by utilizing a general purpose computer system including a processor and memory that is configured to store data in the memory;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing computer system including a processor and memory that is configured to store data in the memory. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1, 2, 4-10, 15, 16, 18-23, and 29 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 7.
On p. 7 of the Response Applicant states that: 
The first step of "obtaining blood from a patient having or suspected to have a cancer" is a laboratory step that necessarily requires two humans to interact with each other. However, such interaction is not a judicial exception-MPEP §2106 that the "sub-grouping 'managing personal behavior or relationships or interactions between people' include social activities, teaching, and following rules or instructions" and "is not to be expanded beyond these enumerated sub-groupings". There is no judicial ruling or law that says laboratory methods are not patent eligible because it requires interaction between two people.
Examiner disagrees. It is unclear how an instruction to obtain blood from a patient could not be interpreted as organizing human activity. As pointed out by Applicant the claim requires interactions between people, i.e., a patient and a health care provider. As discussed above, e.g., claim 1 recites a certain method of organizing human activity because it recites a series of steps, i.e., rules or instructions, one should follow to determine a health status. See MPEP 2106.04(a)(2)(II)(C)(iii). 
Therefore this argument is not persuasive.

On p. 7 of the Response Applicant states that: 
the present claims require a computer system that includes at least one processor and at least one computer readable memory, which are physical and tangible elements that are neither "organizing human activity" nor "abstract idea". Accordingly, it is respectfully submitted that the present claims are patent eligible under 35 U.S.C. § 101.
Examiner disagrees. While it is true that the claims recite a computer system which is physical and tangible, that does not de facto mean that the claims are patent eligible. Instead, as addressed above, the claimed computer limitations merely are identified as mere additional elements that are not indicative of integration into a practical application because they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The same is true for the amended claim language adding “in silico” or “digital” to the word “score.”
Therefore this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”
        2   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”
        3   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”